Citation Nr: 0629623	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  98-17 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.  He died in January 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
cause of the veteran's death.

In January 2000, the Board denied the claim for service 
connection for cause of the veteran's death.  The appellant 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  In July 2000, the Secretary of 
VA and the appellant (parties) filed a joint motion to vacate 
the Board decision and remand it for the Board to provide 
more adequate reasons and bases for its determination.  The 
Court granted the motion the following month.

When the case came back to the Board in November 2002, it 
denied the claim for service connection for cause of the 
veteran's death.  The appellant again appealed the decision 
to the Court.  In December 2003, the parties filed a joint 
motion to vacate the Board decision and remand it for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The veteran died in January 1995 due to hepatic failure 
due to or as a consequence of chronic lymphocytic leukemia.

2.  During the veteran's lifetime, service connection was in 
effect for a wound of the left ankle and nummular eczema, 
both evaluated as noncompensable.

3.  The lymphocytic leukemia was not present until many years 
after the veteran's separation from service.

4. The preponderance of the evidence shows that the veteran's 
chronic lymphocytic leukemia was not caused by exposure to 
ionizing radiation in service.

5.  Service-connected disability played no role in the events 
leading to the veteran's death.


CONCLUSIONS OF LAW

1.  Chronic lymphocytic leukemia was not incurred in service, 
aggravated by service, proximately due to or the result of 
service-connected disability, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1133 (West 2002 ); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310, 3.311 (2005).

2.  A service-connected disability did not cause, or 
contribute substantially or materially, to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.102, 
3.307, 3.309, 3.310, 3.311, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.

By a letter dated in October 2001, which is after initial 
consideration of the claim (and which timing will be 
discussed below), VA advised the appellant of the essential 
elements of the VCAA.  VA informed the appellant that it 
would make reasonable efforts to help her get the evidence 
necessary to substantiate her claim, but that she must 
provide enough information so that VA could request any 
relevant records.  It told her that it would assist with 
obtaining medical records, employment records, or records 
from other federal agencies.  The appellant was also informed 
of the types of evidence needed in a claim for service 
connection for cause of the veteran's death.  Finally, she 
was told that she should inform VA of any additional 
information or evidence that she wanted VA to obtain for her.  

As noted above, the October 2001 VCAA letter was issued after 
the initial determination of the claim on appeal; however, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Initially, it must be noted that the 
claim for service connection for cause of the veteran's death 
was filed prior to the passage of the VCAA, and therefore it 
was impossible for a letter to be sent to the appellant prior 
to initial consideration of the claim.  The appellant has had 
an opportunity to respond to the VCAA letter, supplement the 
record, and participate in the adjudicatory process after the 
notice was given.  Another VCAA letter was sent to her in 
March 2006, and she responded to that letter stating she had 
no additional evidence to submit.  The claim was subsequently 
readjudicated by the RO in May 2006, when it issued a 
supplemental statement of the case.  For these reasons, the 
appellant has not been prejudiced by the timing of a fully-
compliant VCAA letter.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The March 2006 letter addressed how an 
evaluation and an effective date are assigned.  The letter 
did not address elements (1), (2), and (3); however, as the 
requirements for such had already been met, the appellant has 
not been prejudiced by the failure to inform her these of 
three elements.  

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  VA made multiple attempts to obtain additional 
information from one of the veteran's treating physicians, 
Michael G. Raymond, M.D. (who had indicated that he had 
medical literature to support his opinion and would provide 
such literature if requested).  It sent him a letter in 
November 2001 asking him to provide additional medical 
documentation.  No reply was received.  It sent him another 
letter in March 2002.  At that time, VA also wrote to the 
appellant and advised her that Dr. Raymond had not responded 
to its request for evidence and that she had the ultimate 
responsibility for the submission of such evidence.  It asked 
her to submit the evidence in 30 days.  A report of contact 
dated in March 2002 shows that the appellant's attorney 
stated that he could not control Dr. Raymond, and that the RO 
should make a decision after the thirty day period expired. 

The appellant has submitted private medical records from the 
veteran's terminal hospital visit.  Finally, VA obtained two 
medical opinions in connection with the claim.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The appellant has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Relevant Factual background.

The death certificate discloses that the veteran died in 
January 1995 at the age of 69 as a result of hepatic failure 
due to or as a consequence of chronic lymphocytic leukemia.  

The veteran's service medical records shows that he received 
radiation treatments for a skin disorder while in service.  
Chronic lymphocytic leukemia was first diagnosed in 1989.  At 
the time of his death, service connection had been 
established for a wound of the left ankle and nummular 
eczema, both evaluated as noncompensable.

A July 1990 VA examination report show that the veteran gave 
a history of developing eczema in service which had been 
treated with radiation therapy.  This reportedly cleared or 
arrested his eczema.  He also reported that in February 1989, 
he had gone to see a physician for an examination, and it was 
discovered that he had chronic lymphocytic leukemia.  The 
examiner stated, "There could be a relationship between his 
chronic lymphocytic leukemia and his x-ray therapy that he 
had for his nummular eczema."  It was not specified whether 
this was the veteran's opinion or the opinion of the VA 
physician.

There are multiple medical statements from Michael G. 
Raymond, M.D., of record beginning in 1989.  In March 1992, 
Dr. Raymond stated that the doses of radiation treatments the 
veteran received in 1945 were quite sufficient to cause 
chronic lymphocytic leukemia.  He stated that the time lag 
between the administration of radiation treatment in 1945 and 
the diagnosis of chronic leukemia in 1989 was appropriate and 
scientifically sound.  He claimed that there were numerous 
documentations in the medical literature of delays in decades 
between the time of radiation exposure up to the time of 
development of a neoplasm.  He also stated that the 45 year 
"induction period" was expected and appropriate between the 
veteran's radiation treatment and the subsequent development 
of chronic lymphocytic leukemia.  Dr. Raymond added that if 
documentation showing this was a scientifically valid time 
frame was required, he should be contacted directly and he 
would provide back-up documentation from the medical 
literature.

Similarly, in July 1992, Dr. Raymond reported that the 
veteran was a patient under his care for treatment of chronic 
lymphocytic leukemia.  He stated that this occurred as a 
direct consequence of his treatment utilizing ionization 
radiation in service.

In April 1998, VA's Under Secretary for Health was requested 
by the Acting Director of Compensation and Pension Service to 
review available records and prepare a dose estimate, to the 
extent feasible, based on available methodologies, and to 
provide opinion as to whether chronic lymphocytic leukemia 
resulted from the veteran's radiation therapy in service.  

A response from VA's Chief Public Health and Environmental 
Hazards Officer was received that same month.  She stated 
that according to therapy records, the veteran's dermatitis 
appeared to have been treated during June and July 1945 with 
total doses of "292 r to each of 5 fields."  She also 
stated that the "CIRRPC Science Panel Report Number 6, 1988, 
does not provide screening doses for chronic lymphocytic 
leukemia []."  She added that chronic lymphocytic leukemia 
did not appear to be caused by ionizing radiation, citing to 
Health Effects of Exposure to Low Levels of Ionization 
Radiation (BEIR V), 1990, page 243, and Mettler and Upton, 
Medical Effects of Ionization Radiation, 2nd edition, 1995, 
page 113.  The Chief Public Health and Environmental Hazards 
Officer concluded that it was their opinion that it was 
"unlikely" that the veteran's chronic lymphocytic leukemia 
could be attributed to exposure to radiation in service.  As 
a result of this conclusion, in a May 1998 memorandum, the 
Director of Compensation and Pension Service opined that 
there was no reasonable possibility that the veteran's death 
was the result of his exposure to ionizing radiation in 
service.

In a March 2001 letter from William E. Jones, M.D., he stated 
he had thoroughly reviewed the veteran's VA claims file 
including his service medical and post service medical 
records.  In his opinion, the chronic lymphocytic leukemia 
was as likely as not due to the veteran's exposure to 
ionizing radiation while in the service from 1943 to 1945.  
Dr. Jones noted that the veteran had been treated by Dr. 
Raymond for chronic lymphocytic leukemia and that Dr. Raymond 
had felt that the veteran's malignancy and complications were 
a result of ionizing radiation exposure during service.

In January 2006, VA's Under Secretary for Health was 
requested by the Director of Compensation and Pension Service 
to review available records and prepare an opinion which 
complies with 38 C.F.R. § 3.311(c)(ii) and asked that the 
factors shown under 38 C.F.R. § 3.311(e) be considered in 
determining whether the veteran's chronic lymphocytic 
leukemia resulted from exposure to ionizing radiation.   

In February 2006, the Chief fully complied with the 
provisions of 38 C.F.R. § 3.11(c)(ii).  See 38 C.F.R. 
§ 3.311(e).  In estimating the probable dose to the bone 
marrow, he stated that the veteran's radiation dose was felt 
to be "essentially zero."  He noted he had discussed the 
case with the Chief of Radiation Oncology at a VA Medical 
Center, who had reviewed the veteran's x-ray treatment 
records from service.  The Chief also considered other 
factors, such as the veteran's age at the time of exposure, 
his gender and family history, the time lapse between 
exposure and the onset of the disease, and the extent to 
which exposure to radiation or other carcinogens outside of 
service may have contributed to the development of the 
disease.  Based upon medical literature, he stated that the 
susceptibility of the bone marrow to induction of chronic 
lymphocytic leukemia by radiation appeared to be very low or 
absent, and he cited the medical literature that supported 
that conclusion.  He used a medical program to determine the 
probability that radiation was responsible for the veteran's 
disease.  Based upon the marrow dose of zero, the computer 
software calculated a 99 percentile value of the probability 
of causation of 0.0 percent.  The Chief concluded that it was 
his opinion that it was unlikely that the veteran's chronic 
lymphocytic leukemia could be attributed to exposure to 
ionizing radiation in service.  

That same month, based upon the Chief's opinion, the Director 
of Compensation and Pension Service opined that there was no 
reasonable possibility that the veteran's death was the 
result of his exposure to ionizing radiation in service.

III.  Legal Analysis

To warrant service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  See 38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2005).  

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including cancer, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection for cancer or for death caused by cancer 
which is claimed to be attributable to radiation exposure 
during service can be accomplished in three different ways.  
See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd at 120 
F.3d. 1239 (Fed. Cir. 1997).  First, there are certain types 
of cancer which will be presumptively service connected for 
radiation-exposed veterans.  See 38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  Second, under 38 C.F.R. § 3.311(b), it 
includes a list of "radiogenic diseases" which will be 
service connected provided that certain conditions specified 
in that regulation are met.  The regulation states that, if 
the veteran has one of the radiogenic diseases, the case will 
be referred to the Under Secretary for Benefits for review as 
to whether sound scientific medical evidence supports the 
conclusion that it is at least as likely as not that the 
veteran's disease resulted from radiation exposure during 
service.  Third, direct service connection can be established 
by "show[ing] that the disease or malady was incurred during 
or aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

With respect to the first method, section 3.309(d)(1) 
provides that the diseases listed in paragraph (d)(2) of this 
section shall be service-connected if they become manifest in 
a "radiation-exposed veteran" as defined in paragraph 
(d)(3).  There are 21 types of cancer which are presumptively 
service connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d) if the veteran has "participated in a radiation-
risk activity."  Leukemia is included on the list of 
presumptive diseases; however, the regulation specifically 
excludes chronic lymphocytic leukemia.  

The regulation defines "radiation-risk activity" as (A) 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; (B) the occupation of 
Hiroshima or Nagasaki, Japan during the period beginning on 
August 6, 1945 and ending on July 1, 1946; (C) Internment as 
a prisoner of war in Japan under certain conditions; and (D) 
Certain service in Paducah, Kentucky, Portsmouth, Ohio, or 
Oak Ridge, Tennessee.  38 C.F.R. § 3.309(d)(3)(ii) (2005).  
There is no evidence in the file that the veteran 
participated in any of these activities, nor has the 
appellant asserted such.  

Since the veteran does not have a disease listed under 
38 C.F.R. § 3.309(d), and he did not participate in a defined 
"radiation-risk activity," he is not eligible for 
presumptive service connection for non-Hodgkin's lymphoma.  

With respect to the second method for establishing service 
connection, according to 38 C.F.R. § 3.311, in all claims in 
which it is established that a radiogenic disease became 
manifest after service, and it is contended that that disease 
was the result of exposure to ionizing radiation, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  Where there is a range of doses to 
which the veteran may have been exposed, exposure at the 
highest level will be presumed.  Dose information will be 
requested in claims based on exposure to atmospheric nuclear 
weapons testing, exposure due to participation as a member of 
the Hiroshima or Nagasaki occupation forces, and in all other 
claims of exposure to ionizing radiation.  

Under 38 C.F.R. § 3.311, the listed radiogenic diseases 
include all forms of leukemia except "chronic lymphatic 
(lymphocytic) leukemia."  The regulation further provides, 
however, that if a claim is based on a disease other than 
those listed in the regulation, VA shall nevertheless 
consider the claim under the provisions of the regulation 
provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  As noted above, the appellant has 
submitted medical opinions from the veteran's treating 
physicians which are to the effect that the chronic 
lymphocytic leukemia resulted from radiation exposure in 
service.  Therefore, the Board finds that the claim must be 
considered under the provisions of 38 C.F.R. § 3.311.

In 1998, the RO obtained a dose estimate and an opinion from 
the Chief Public Health and Environmental Hazards Officer 
(Chief).  The Chief's opinion was to the effect that the 
veteran's leukemia was unlikely to have been caused by his 
exposure to radiation in service.  In stating that chronic 
lymphocytic leukemia did not appear to be caused by ionizing 
radiation, she cited to a medical book.  Nevertheless, the 
parties determined that VA had not complied with the 
provisions of 38 C.F.R. § 3.11(c) in obtaining a medical 
opinion regarding the likelihood that chronic lymphocytic 
leukemia was caused by radiation treatment in service.  

In a February 2006 opinion, the Chief fully complied with the 
provisions of 38 C.F.R. § 3.11(c).  See 38 C.F.R. § 3.311(e).  
In estimating the probable dose to the bone marrow, he stated 
that the veteran's radiation dose was felt to be 
"essentially zero."  He noted he had discussed the case 
with the Chief of Radiation Oncology at a VA Medical Center, 
who had reviewed the veteran's x-ray treatment records from 
service.  The Chief also considered other factors, such as 
the veteran's age at the time of exposure, his gender and 
family history, the time lapse between exposure and the onset 
of the disease, and the extent to which exposure to radiation 
or other carcinogens outside of service may have contributed 
to the development of the disease.  Based upon medical 
literature, he stated that the susceptibility of the bone 
marrow to induction of chronic lymphocytic leukemia by 
radiation appeared to be very low or absent, and he cited the 
medical literature that supported that conclusion.  He used a 
medical program to determine the probability that radiation 
was responsible for the veteran's disease.  Based upon the 
marrow dose of zero, the computer software calculated a 99 
percentile value of the probability of causation of 0.0 
percent.  The Chief concluded that it was his opinion that it 
was unlikely that the veteran's chronic lymphocytic leukemia 
could be attributed to exposure to ionizing radiation in 
service.  

That same month, the Director of Compensation and Pension 
determined that it was VA's opinion that there was no 
reasonable possibility that the veteran's chronic lymphocytic 
leukemia could be attributed to exposure to ionizing 
radiation in service.  Accordingly, as a result of the April 
1998 and February 2006 opinions, service connection for the 
cause of the veteran's death may not be granted under the 
provisions of 38 C.F.R. § 3.311.

With respect to the third method, the United States Court of 
Appeals for the Federal Circuit has held that specific VA 
regulations which provide for presumptive service connection 
do not preclude a veteran from establishing service 
connection with proof of actual, direct causation.  See 
Combee, 34 F.3d at 1040.  The appellant is entitled to 
service connection for the cause of the veteran's death if 
she can establish that a disability incurred or aggravated by 
service, or proximately due to or the result of service-
connected disability, either caused or contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The evidence which is of record shows that the disorders 
listed on the death certificate were not present until many 
years after the veteran's separation from service.  The Board 
notes that the veteran's service medical records do not 
contain any references to leukemia.  Certain diseases, 
including chronic lymphocytic leukemia, have been designated 
as chronic and, absent affirmative evidence to the contrary, 
will be presumed service connected when manifested to a 
degree of 10 percent within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309.  In this case, there is no 
evidence that the fatal leukemia which caused the veteran's 
death was present until many years after he was separated 
from the service. The earliest post service medical treatment 
records contained in the claims file reflecting the presence 
of leukemia are dated in 1989.  There is also no probative 
evidence that any service connected disability was a factor 
in the events leading to his death, and the appellant has not 
alleged such.

Finally, the Board notes that the appellant has presented 
medical opinions from two of the veteran's treating 
physicians which are to the effect that the veteran's 
leukemia was as likely as not attributable to his radiation 
exposure in service.  In Dr. Raymond's March 1992 letter, he 
stated that from a medical standpoint that the "doses of 
radiation [the veteran] received are quite sufficient to 
cause chronic lymphocytic leukemia."  He noted the time lag 
between when the veteran received the radiation and when he 
developed chronic lymphocytic leukemia was "appropriate and 
scientifically sound."  He added there were numerous 
documentations in medical literature of delays "in decades" 
between the time of radiation exposure up to the time of 
development of a neoplasm."  He concluded there was a 
"causal relationship" between the veteran's radiation 
treatment and the subsequent development of chronic 
lymphocytic leukemia.  Dr. Raymond informed VA that if it 
required documentation that "this is a scientifically valid 
time frame for there to be an induction of cancer from 
radiation exposure" to contact him and he would provide the 
"back[-]up documentation from the medical literature."

In Dr. Jones's March 2001 letter, he stated it was his 
opinion that chronic lymphocytic leukemia was "as likely as 
not due to [the veteran']s exposure to ionizing radiation 
while in the service." 

The appellant has argued that the opinion of Dr. Raymond, who 
was the veteran's treating physician, should be accorded 
greater weight than the April 1998 VA opinion.  The opinions 
by the treating physicians must be weighed against the other 
evidence which is of record, such as the April 1998 and 
February 2006 VA medical opinions discussed above.  The Board 
finds that the VA medical opinions, particularly the February 
2006 one, outweigh Dr. Raymond and Dr. Jones's opinions.  For 
example, neither Dr. Raymond nor Dr. Jones provided a dose 
estimate regarding the veteran's in-service radiation 
exposure, where as both VA opinions provided a dose estimate 
in making their determination.  How much radiation exposure 
the veteran received is important in determining whether a 
veteran's disease resulted from exposure to ionizing 
radiation in service.  The fact that neither private 
physician provided a dose estimate lessens the probative 
value of their medical opinions, as the Board has no idea how 
much radiation each physician thought the veteran had been 
exposed to while in service.  The Chief who obtained the dose 
estimate in 2006 obtained it from an expert in radiation 
oncology, and thus he had expertise in this area of medicine.

Additionally, Dr. Raymond indicated that his determination 
was appropriate and scientifically sound and that he could 
provide back-up documentation to substantiate his 
determination that the veteran's chronic lymphocytic leukemia 
was due to radiation exposure in service.  When VA attempted 
to obtain the medical literature identified by Dr. Raymond, 
Dr. Raymond did not respond to the multiple letters he 
received.  This further lessens the probative value of both 
medical opinions because Dr. Raymond has not provided medical 
documentation to substantiate his allegation, and Dr. Jones, 
as part of his medical opinion, relied to some extent on Dr. 
Raymond's expertise, whose opinion has not been substantiated 
by medical literature.  However, in the April 1998 and 
February 2006 medical opinions, the Chiefs provided a dose 
estimate and cited to medical documentation to substantiate 
his determination that chronic lymphocytic leukemia had not 
been medically shown to be caused by ionizing radiation 
exposure.  

It must be noted that in substantiating his opinion that the 
veteran's in-service radiation exposure caused chronic 
lymphocytic leukemia, Dr. Raymond essentially relied on the 
time between the veteran's exposure to radiation and when the 
veteran developed chronic lymphocytic leukemia, stating that 
medical literature established that "delays in decades 
between the time of radiation exposure up to the time of 
development of a neoplasm" were "expected and 
appropriate."  Also, when he offered to provide VA with 
medical literature, his contention was that the literature 
would show that the time frame from when the veteran 
developed chronic lymphocytic leukemia and when he was 
exposed to radiation in service was "a scientifically valid 
time frame for there to be an induction of cancer from 
radiation exposure."  

These quoted statements are in agreement with VA policy 
regarding service connection for diseases associated with 
ionizing radiation exposure.  See 38 C.F.R. § 3.311(b)(5).  
Under that regulation, VA acknowledges a relationship between 
ionizing radiation and leukemia, bone cancer, and multiple 
other cancers (although it specifically excludes chronic 
lymphocytic leukemia), and it allows decades and longer 
periods of time for the cancer to develop following radiation 
exposure.  Id. at (5)(i), (ii), and (iv) (listing multiple 
cancers associated with ionizing radiation exposure and 
allowing leukemia to manifest at any time after radiation 
exposure, bone cancer to manifest within 30 years after 
radiation exposure, and other cancers associated with 
ionizing radiation to manifest more than five years after 
exposure).  This indicates that there is no disagreement that 
there can be a significant time frame between when a veteran 
was exposed to radiation and when he developed a disease 
associated with such exposure.  The problem with Dr. 
Raymond's wording is that he fails to specifically state that 
there was scientific evidence that the veteran's chronic 
lymphocytic leukemia was caused by ionizing radiation.  This 
is another basis for finding that his medical opinion is of 
lessened probative value.  Regardless, even if he had made 
that medical assertion, he has failed to provide VA with 
medical literature to support such a medical opinion.  In 
providing his February 2006 medical opinion, the Chief 
provided citations to medical literature, and this heightens 
the probative value of the February 2006 medical opinion.

Additionally, VA regularly conducts scientific and medical 
studies to determine the adverse health effects of exposure 
to ionizing radiation, as required by law.  See 38 C.F.R. 
§ 1.17 (2006).  When VA had added a disease associated with 
ionizing radiation, it has done so based upon a finding of a 
"significant statistical association" between the disease 
and exposure to ionizing radiation.  Id. at (c).  Thus, the 
fact that there is a specific finding by VA that chronic 
lymphocytic leukemia is not deemed a "radiogenic disease" 
is further evidence against the appellant's claim.  VA has 
clearly specifically found that there is no "significant 
statistical association" between such disease process and 
ionizing radiation exposure.  This finding is confirmed by 
the February 2006 and April 1998 medical opinions, although 
the February 2006 opinion is more detailed and provided a 
more thorough rationale.  Thus, this further lessens the 
probative value of Dr. Raymond and Dr. Jones's medical 
opinions, as studies conducted by VA and studies shown in 
other medical literature do not show a relationship between 
chronic lymphocytic leukemia and ionizing radiation.

Essentially, the Board does not consider the opinions of Dr. 
Raymond and Dr. Jones to be sufficiently probative to place 
the evidence in at least relative equipoise.  This also 
applies to a statement made in the July 1990 VA examination 
report.  There, the examiner stated, "There could be a 
relationship between his chronic lymphocytic leukemia and his 
x-ray therapy that he had for his nummular eczema."  
(Emphasis added.)  As noted above, it was not specified 
whether this was the veteran's opinion or the opinion of the 
VA physician.  Even if it was the opinion of the VA 
physician, it does not provide a nexus to service.  See Obert 
v. Brown, 5 Vet. App. 30 (1993) (Court found that statement 
made by a private physician that the veteran may have been 
showing symptoms of multiple sclerosis for many years prior 
to the diagnosis was "too speculative"); see also 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a 
general and inconclusive statement about the possibility of a 
link was not sufficient); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (holding that there was a plausible basis for 
the Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).

The bases for all three opinions are not clear, and none of 
the opinions cites any particular study showing that the 
chronic lymphocytic leukemia could be caused by the type of 
radiation treatments the veteran received in service.  A bare 
conclusory opinion without an explanation of the basis for 
the opinion is not adequate to support the claim.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998).  The Board notes that 
there is no clinical data or other rationale to support those 
opinions; nor is there anything otherwise in the record that 
would give them substance.  Therefore, the opinions are 
essentially unsupported.  See Bloom v. West, 12 Vet. App. 185 
(1999). 

This is not the case with the VA medical opinions, which cite 
specific studies, which opinions the Board accords high 
probative value.  Again, the February 2006 opinion is 
thorough and provides a more detailed rationale substantiated 
by medical literature and VA policy.  To the extent that the 
appellant offers her own opinion that an injury or disease in 
service caused the veteran's death, that contention is not 
corroborated by competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). See also Van Slack v. 
Brown, 5 Vet. App. 499, 501 (1993) (holding that a veteran's 
widow was not capable of testifying as to matters involving 
medical causation such as the cause of the veteran's death).

The Board would like to take this opportunity to recognize 
that the veteran had honorable and meritorious military 
service in World War II and sustained a wound while engaging 
in combat for which he was service connected.  Nevertheless, 
the evidence shows that the chronic lymphocytic leukemia 
which resulted in the veteran's death was not present during 
service or manifested within one year after service.  
Moreover, the preponderance of the evidence shows that it was 
not caused by radiation exposure in service.  Accordingly, 
the Board concludes that service connected disability did not 
cause or contribute substantially or materially to cause the 
veteran's death.  As the preponderance of the evidence is 
against the claim of service connection for cause of the 
veteran's death, the benefit-of-the-doubt doctrine does not 
apply.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for cause of the veteran's death is 
denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


